Fourth Court of Appeals
                                San Antonio, Texas
                                     February 22, 2021

                                    No. 04-20-00346-CV

                       IN THE INTEREST OF J.V.O. AND J.R.O.,

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-02697
                        Honorable Antonia Arteaga, Judge Presiding


                                      ORDER

        Appellee, OAG’s unopposed motion for extension of time to file brief is granted. We
order the appellee’s brief due March 1, 2021.



       It is so ORDERED on this 22nd day of February, 2021.

                                                                        PER CURIAM



       ATTESTED TO: _______________________________
                    MICHAEL A. CRUZ, Clerk of Court